Title: Tuesday 21st.
From: Adams, John Quincy
To: 


       This forenoon Sammy Cooper Charles and I went to the Consul’s in order to go a Gunning. The Consul told us it was too late to go this forenoon but that his Servant should Go with us after dinner. He desir’d us to dine with him which accordingly we did and after dinner the Consuls servant went with us. We had but little Game because it rain’d almost all the time, we went up on the top of the Tour de fer, call’d by the Spaniards tour d’hercule, at about 5 o clock we arriv’d at our lodgings. We live at a french house at the sign of the Grand Amiral in Spanish le Grante Amirante. The Master is a Frenchman and his name is Le Brun and he appears to be a very Clever man.
      